DETAILED ACTION

Examiner Comment
A supplemental Notice of Allowance is being provide with an annotated copy of the IDS submitted 3/16/2020 to correct the US Patent Document’s listed number.  The annotated copy of the IDS lists the correct US Patent Document number of 6663145 and has the incorrect number of 663145 lined through.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066.  The examiner can normally be reached on Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


JAMES ALBERT LINFORD
Examiner
Art Unit 3679
05/24/2021



/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679